Case: 17-30889      Document: 00514755523         Page: 1    Date Filed: 12/11/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                       No. 17-30889                  United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                    December 11, 2018
KELVIN DUNN,
                                                                       Lyle W. Cayce
                Plaintiff - Appellee                                        Clerk


v.

MARQUETTE TRANSPORTATION COMPANY, L.L.C.,

                Defendant - Appellant




                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                            USDC No. 2:16-CV-13545


Before SMITH, BARKSDALE, and HO, Circuit Judges.
PER CURIAM:*
       Kelvin     Dunn      sued     Marquette      Transportation          Company                   for
unseaworthiness, maintenance and cure, and Jones Act negligence after an
injury sustained on the vessel owned by Marquette. After a two-day bench
trial, the district court awarded damages for past and future wages, future
medical costs, past and future fringe benefits, and an award for pain and
suffering.    Marquette appealed the damages award, arguing that Dunn’s


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-30889     Document: 00514755523   Page: 2   Date Filed: 12/11/2018



                                No. 17-30889
negligence should mitigate the damages, the evidence does not support the
damage award, and the district court incorrectly found unseaworthiness.
      We have reviewed the briefs, the applicable law, and relevant parts of
the record, and heard oral argument.       The district court committed no
reversible error.    The judgment is AFFIRMED, essentially on the basis
carefully explained by the district court in its 26-page September 6, 2017
Order.




                                      2